DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 10-11 have been cancelled.
4. No claim has been amended. 
5. Claims 1-9 and 12-22 are re-numbered as claims 1-20 are pending. 
            Allowable Subject Matter
6. Claims 1, 14 and 17 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 14, and 17 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 8-11 of the Remarks, filed on March 18, 2022, and dependent claims   2-9, 12-13, 15-16 and 18-22 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Gehring (US pat. No 20190020636) prior art of record teaches at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to: receive a first pre-key; and combine, using a logical operation, the first pre-key with information that is not part of the first pre-key from a broadcaster to render a first key for decrypting content.
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 14 and 17: decrypt content using the first key, wherein the information that is not part of the first pre- key comprises at least a Broadcaster designated market area (DMA) and a copyright notice. 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
         
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Itoh, US6700989, title “ Device for generating, detecting, recording, and reproducing a watermarked moving image having a copy preventing capability and storage medium for storing program or the moving image” 
Brubaker, US9183572, title “ System and method for obtaining revenue through the display of hyper-relevant advertising on moving objects”.
Coleman, US20040139025, title “ Privacy protection system and method”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 5/19/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438